Case 8:19-cv-02523-TPB-AAS Document 99 Filed 12/31/20 Page 1 of 4 PageID 623




                      gUNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

STEWART ABRAMSON, individually
and on behalf of all others similarly
situated,

       Plaintiffs,
v.                                               Case No.: 8:19-cv-2523-T-60AAS

FEDERAL INSURANCE COMPANY,
et al.

      Defendants.
_______________________________________/

                                     ORDER

       Defendant, 0995316 B.C. LTD. d/b/a XenCall (XenCall) moves for a stay of

discovery pending the court’s ruling on its motion to dismiss (doc. 78). (Doc. 79).

Stewart Abraham opposes the motion. (Doc. 92).

I.     BACKGROUND

       Mr. Abramson claims that XenCall provides internet based prerecorded call

campaign services to consumers and executes calls for those campaigns. (Doc. 47).

According to the amended complaint, XenCall makes these calls without obtaining

the call recipient’s consent, in violation of the Telephone Consumer Protection Act,

47 U.S.C. § 227, et seq. (Id.).

       On October 28, 2020, XenCall moved to dismiss Mr. Abraham’s amended

complaint. (Doc. 78). XenCall argues that its motion to dismiss will eliminate the

claims against XenCall because the TCPA provision that Mr. Abraham is suing
                                         1
Case 8:19-cv-02523-TPB-AAS Document 99 Filed 12/31/20 Page 2 of 4 PageID 624




under—47 U.S.C. § 227(b)(1)(A)(iii)—was declared unconstitutional by the United

States Supreme Court, which severed part of the provision to permit the enforcement

of the statute prospectively. (Doc. 78); see Barr v. Am. Ass’n of Political Consultants,

Inc, 140 S. Ct. 2335 (2020). XenCall also claims the court lacks personal jurisdiction

because it is a Canadian entity with no contacts in this forum. (Doc. 78).

         Mr. Abramson responds to Xencall’s motion to dismiss and argues that Xencall

misconstrues the effect of Supreme Court’s severance of the exception. (Doc. 91). In

addition, Mr. Abramson argues the court has personal jurisdiction over Xencall

because Mr. Abramson’s claim arises from the business XenCall conducts in Florida.

(Id.).

II.      ANALYSIS

         District courts have inherent power to control their dockets and manage their

cases. Equity Lifestyle Prop., Inc. v. Fla. Mowing and Landscaping Serv., Inc., 556

F.3d 1232, 1240 (11th Cir. 2009). This inherent power includes the discretion to stay

the proceedings. Andersons, Inc. v. Enviro Granulation, LLC, Case No. 8:13-cv-3004-

T-33MAP, 2014 WL 4059886 at * 2 (M.D. Fla. Aug. 14, 2014).

         Courts in this district have held that “[m]otions to [s]tay discovery may be

granted pursuant to Rule 26(c), Fed. R. Civ. P., and the moving party bears the

burden of showing good cause and reasonableness.” Feldman v. Flood, 176 F.R.D.

651, 652 (M.D. Fla. 1997) (citations omitted). The Middle District Handbook on Civil

Discovery Practice states:

                                           2
Case 8:19-cv-02523-TPB-AAS Document 99 Filed 12/31/20 Page 3 of 4 PageID 625




             Normally, the pendency of a motion to dismiss or a motion
             for summary judgment will not justify a unilateral motion
             to stay discovery pending resolution of the dispositive
             motion. Such motions for stay are rarely granted. However,
             unusual circumstances may justify a stay of discovery in a
             particular case upon a specific showing of prejudice or
             undue burden.

Middle District Discovery (2015) at § I.E.4 (emphasis added). In deciding a

defendant’s request for a stay of discovery pending a ruling on a dispositive motion,

“it is necessary for the court to ‘take a preliminary peek’ at the merits of the

[dispositive motion] to see if it appears to be clearly meritorious and truly case

dispositive.” Feldman, 176 F.R.D. at 652-53. When evaluating whether a motion to

dismiss is “clearly meritorious,” courts consider whether “any binding Eleventh

Circuit authority” clearly requires dismissal of the claims. See Meyer v. Diversified

Consultants, Inc., Case No. 3:14-cv-393-J-34JBT, 2014 WL 5471114, at *2 (M.D. Fla.

Oct. 29, 2014).

      A preliminary review of XenCall’s motion to dismiss and Mr. Abramson’s

response reveals that the motion to dismiss does not meet the stringent “clearly

meritorious” standard. Xencall now seeks to file a reply to Mr. Abramson’s response

in opposition to Xencall’s motion to dismiss, which is pending. (Doc. 96). The discovery

deadline is February 8, 2021 (doc. 34), and Mr. Abraham will be prejudiced by a stay.

See Breines v. Pro Custom Solar LLC, No. 3:19-CV-353-J-39PDB, 2019 WL 7423522,

at *8 (M.D. Fla. Aug. 22, 2019) (denying a discovery stay in a TCPA action because

the stay could “result in the destruction of relevant evidence by third parties”).

                                           3
Case 8:19-cv-02523-TPB-AAS Document 99 Filed 12/31/20 Page 4 of 4 PageID 626




       After balancing the harm created by a discovery delay against the possibility

that XenCall’s motion will be granted, the court concludes that the balance tips in

favor of requiring discovery to go forward.

III.   CONCLUSION

       Accordingly, it is ORDERED that Defendant’s Motion to Stay Discovery (Doc.

79) is DENIED.

       ORDERED in Tampa, Florida on December 31, 2020.




                                          4
